                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 1 of 8




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     TERRELL W.,                                         Case No. 19-cv-07274-JSC
                                                        Plaintiff,
                                   5
                                                                                             ORDER RE: CROSS-MOTIONS FOR
                                                 v.                                          SUMMARY JUDGMENT
                                   6

                                   7     ANDREW SAUL, Comm’r of Soc. Sec.                    Re: Dkt. Nos. 18, 23
                                         Admin.,
                                   8                    Defendant.
                                   9

                                  10
                                              Plaintiff seeks social security benefits for a combination of physical impairments including
                                  11
                                       carpal tunnel syndrome, tennis elbow, bursitis, high blood pressure, and numbness in both arms.
                                  12
Northern District of California




                                       In accordance with 42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial review of the final
 United States District Court




                                  13
                                       decision by the Commissioner of Social Security denying her benefits claim. Under 28 U.S.C. §
                                  14
                                       636(c), the parties consented to the jurisdiction of a magistrate judge, (Dkt. Nos. 9, 11), and
                                  15
                                       moved for summary judgment. (Dkt. Nos. 18, 23.) Because the Administrative Law Judge erred
                                  16
                                       in his evaluation of the medical evidence in a manner which the Court cannot conclude was
                                  17
                                       harmless, the Court GRANTS Plaintiff’s motion and DENIES Defendant’s cross-motion for
                                  18
                                       summary judgment, and remands for further proceedings consistent with this Order.
                                  19
                                                                                 BACKGROUND
                                  20
                                              On August 10, 2016, Plaintiff filed an application for disability insurance benefits under
                                  21
                                       Title II of the Social Security Act, alleging a disability onset date of August 1, 2014.
                                  22
                                       (Administrative Record (“AR”) 21, 181–90, 307–08.) At the time of the alleged disability onset
                                  23
                                       date, Plaintiff was 54 years of age. (AR 330.) She is a high school graduate, lives alone, is self-
                                  24
                                       reliant, and her recorded weight and height put her in the range of extreme obesity. (AR 27, 158–
                                  25
                                       60, 569, 714.) Plaintiff has an extensive work history dating back to 1979, (AR 325), and her past
                                  26
                                       work experience includes various assembly jobs and work as a department store sales
                                  27
                                       representative. (AR 345.) After her applications were denied initially and upon reconsideration,
                                  28
                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 2 of 8




                                   1   she submitted a written request for a hearing and Administrative Law Judge (“ALJ”) Thomas J.

                                   2   Gaye held a hearing on April 19, 2018, but concluded the hearing before any substantive

                                   3   testimony because the available administrative record incorrectly included exhibits pertaining to

                                   4   non-parties and did not include all of Plaintiff’s relevant medical records. (AR 133–51.) After the

                                   5   administrative record was corrected, the ALJ scheduled a new hearing for August 10, 2018. Prior

                                   6   to the new hearing date, Plaintiff submitted or informed the ALJ about additional written

                                   7   evidence, but the ALJ declined to admit this additional evidence because it was submitted less

                                   8   than five business days before the scheduled hearing date and thus, did not meet the requirements

                                   9   of 20 C.F.R. 404.935(b). (AR 21.) The ALJ held a hearing on August 10, 2018. (AR 152–80.)

                                  10          The ALJ issued a decision on October 19, 2018, and determined that Plaintiff had the

                                  11   severe impairments of carpal tunnel syndrome, lateral epicondylitis (tennis elbow), osteoarthritis,

                                  12   and obesity. (AR 24.) Further, the ALJ found that these severe impairments “significantly
Northern District of California
 United States District Court




                                  13   limit[ed] the ability [of Plaintiff] to perform basic work activities . . . .” (AR 24.) But, the ALJ

                                  14   concluded that these severe impairments—considered individually and in combination—did not

                                  15   meet or medically equal one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1.

                                  16   (AR 24.) The ALJ then determined Plaintiff had the residual functional capacity (“RFC”) to:

                                  17          perform light work . . . except fine and gross manipulation of both hands frequently;
                                              frequent reaching with the right side; occasional climbing of ladders, ropes, or
                                  18          scaffolds; frequent climbing of ramps and stairs; occasional crawling; and frequent
                                              balancing, stooping, kneeling, and crouching.
                                  19
                                       (AR 24, 27.) Based on this RFC, and in light of the vocational expert’s testimony, the ALJ found
                                  20
                                       that Plaintiff could perform her past work as a department store sales representative, a light semi-
                                  21
                                       skilled occupation, and therefore was not disabled. (AR 30.)
                                  22
                                              Plaintiff filed a request for review with the Appeals Council that was denied, making the
                                  23
                                       ALJ’s decision final. (AR 1–6.) Plaintiff thereafter sought review in this Court. (Dkt. No. 1.) In
                                  24
                                       accordance with Civil Local Rule 16-5, the parties filed cross-motions for summary judgment,
                                  25
                                       which are now ready for decision without oral argument. (Dkt. Nos. 18, 23.)
                                  26
                                                                              LEGAL STANDARD
                                  27
                                              Claimants are considered disabled under the Social Security Act if they meet two
                                  28
                                                                                          2
                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 3 of 8




                                   1   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                   2   First, the claimant must demonstrate an “inability to engage in any substantial gainful activity by

                                   3   reason of any medically determinable physical or mental impairment which can be expected to

                                   4   result in death or which has lasted or can be expected to last for a continuous period of not less

                                   5   than 12 months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be

                                   6   severe enough that they are unable to do their previous work and cannot, based on age, education,

                                   7   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   8   national economy.” 42 U.S.C. § 423(d)(2)(A). In determining disability, an ALJ employs a five-

                                   9   step sequential analysis, examining:

                                  10          (1) whether the claimant is doing substantial gainful activity; (2) whether the
                                              claimant has a severe medically determinable physical or mental impairment or
                                  11          combination of impairments that has lasted for more than 12 months; (3) whether the
                                              impairment meets or equals one of the listings in the regulations; (4) whether, given
                                  12          the claimant’s residual functional capacity, the claimant can still do his or her past
Northern District of California
 United States District Court




                                  13          relevant work; and (5) whether the claimant can make an adjustment to other work.
                                       Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (internal quotation marks omitted).
                                  14
                                              An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by
                                  15
                                       substantial evidence or it is based on legal error. Substantial evidence means such relevant
                                  16
                                       evidence as a reasonable mind might accept as adequate to support a conclusion.” Burch v.
                                  17
                                       Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (internal quotation marks and citation omitted).
                                  18
                                       Where evidence is “susceptible to more than one rational interpretation,” a reviewing court must
                                  19
                                       uphold the ALJ’s findings. Id. In other words, “[i]f the evidence can reasonably support either
                                  20
                                       affirming or reversing, the reviewing court may not substitute its judgment for that of the [ALJ].”
                                  21
                                       Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014) (internal quotation marks and
                                  22
                                       citation omitted). But, “a decision supported by substantial evidence will still be set aside if the
                                  23
                                       ALJ did not apply proper legal standards.” Id.
                                  24
                                                                                  DISCUSSION
                                  25
                                              Plaintiff contends the ALJ erred by rejecting the more restrictive limitations opined by her
                                  26
                                       treating physicians, and her examining physician, Dr. Sharma. In a nutshell, among other issues,
                                  27
                                       she challenges the ALJ’s determination that (1) she is limited in reaching with her right side, yet
                                  28
                                                                                          3
                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 4 of 8




                                   1   has no limitations with her left, (2) is limited only to frequent manipulation with both hands, and

                                   2   (3) would not be required to miss at least four days of work a month. Plaintiff also contends the

                                   3   ALJ erred in rejecting her testimony.

                                   4   A. The Reaching Limitation

                                   5          Examining physician Dr. Sharma prognosticated that Plaintiff was limited to occasionally

                                   6   “reaching overhead above the shoulder with both arms.” (AR 28, 570.) Similarly, consultative

                                   7   non-examining physician Dr. DeSouza stated that Plaintiff has “limited bilateral reaching.” (AR

                                   8   28, 187.) Her treating hand surgeon Dr. Fox opined Plaintiff was limited to occasionally reaching

                                   9   overhead with her left arm, but could continuously reach with her right. (AR 877.) Workers

                                  10   compensation treating hand surgeon Dr. Pertsch found that Plaintiff has a one-pound right-side

                                  11   restriction. (AR 29, 534.) Similarly, treating primary care physician Dr. Mokaya found that

                                  12   Plaintiff can “rarely” engage in handling, fingering, feeling, pushing, or pulling with the bilateral
Northern District of California
 United States District Court




                                  13   upper extremities. (AR 29, 1072.)

                                  14          The ALJ nevertheless rejected any limitation on left side reaching as not consistent with

                                  15   the medical evidence. In particular, the ALJ stated that Plaintiff “has only mild lateral

                                  16   epicondylitis on the left, which does not support the need for a reaching limitation on the left

                                  17   side,” and because the “lack of objective evidence of a shoulder impairment to support the

                                  18   consultative examiner’s assessment of bilateral shoulder tendonitis causing reaching limitations.”

                                  19   (AR 28.) This finding was error.

                                  20          In assessing medical opinion evidence, courts must “distinguish among the opinions of

                                  21   three types of physicians: (1) those who treat the claimant (treating physicians); (2) those who

                                  22   examine but do not treat the claimant (examining physicians); and (3) those who neither examine

                                  23   nor treat the claimant (non[-]examining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

                                  24   1995). A treating physician’s opinion is entitled to more weight than that of an examining

                                  25   physician, and an examining physician’s opinion is entitled to more weight than that of a non-

                                  26   examining physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). “[T]he opinion of an

                                  27   examining [physician], even if contradicted by another [physician], can only be rejected for

                                  28   specific and legitimate reasons that are supported by substantial evidence in the record,” and the
                                                                                         4
                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 5 of 8




                                   1   ALJ “must provide clear and convincing reasons for rejecting the uncontradicted opinion of an

                                   2   examining physician.” Lester, 81 F.3d at 830–31 (internal quotation marks omitted).

                                   3          The ALJ did not identify any physician’s opinion that contradicted Dr. Sharma’s finding of

                                   4   no lifting restrictions (or the treating physicians’ more extreme restrictions); thus, clear and

                                   5   convincing reasons were required. Lester, 81 F.3d at 830–31. Even under the assumption that Dr.

                                   6   Swami’s lack of any left-side reaching limitation could be considered a contradictory opinion—

                                   7   although not identified as such by the ALJ—the ALJ was still required to provide specific and

                                   8   legitimate reasons supported by substantial evidence. Id. The ALJ failed to do so.

                                   9          First, as a non-examining physician, Dr. Swami’s opinion alone cannot constitute the

                                  10   required substantial evidence. Id. at 831. Second, the ALJ states that mild lateral epicondylitis

                                  11   means Plaintiff cannot be limited in her left side reaching, however, the ALJ does not cite

                                  12   anything in the record to support that conclusion. “An ALJ cannot arbitrarily substitute his own
Northern District of California
 United States District Court




                                  13   judgment for competent medical opinion . . . [,] and he must not succumb to the temptation to play

                                  14   doctor and make [his] own independent medical findings. Rather, the ALJ’s RFC determination

                                  15   or finding must be supported by medical evidence, particularly the opinion of a treating or an

                                  16   examining physician.” Banks v. Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (internal

                                  17   quotation marks and citation omitted). The ALJ’s determination alone contradicted that of the

                                  18   treating and examining physicians. And, he did not identify anything, other than his own

                                  19   interpretation of the medical evidence, to support his contrary determination. If the ALJ suspected

                                  20   that Plaintiff’s mild lateral epicondylitis pointed toward a greater functional capacity than that

                                  21   indicated by Dr. Sharma, “the ALJ should have consulted a qualified medical expert to attempt to

                                  22   confirm or dispel [his] suspicion.” Cartwright-Ladendorf v. Berryhill, No. 17-CV-1920-BAS-

                                  23   JMA, 2018 WL 4252132, at *8 (S.D. Cal. Sept. 6, 2018). The ALJ’s own lay judgment as to

                                  24   whether a patient with mild lateral epicondylitis would have a reaching limitation is not substantial

                                  25   evidence.

                                  26          Although this issue was squarely raised by Plaintiff’s summary judgment motion,

                                  27   Defendant’s cross-motion does not address it; instead, Defendant contends that any error with

                                  28   respect to omitting this limitation from the RFC was harmless. (Dkt. No. 23 at 5.) In particular,
                                                                                          5
                                          Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 6 of 8




                                   1   Defendant insists that even if the ALJ accepted Dr. Sharma’s limitation of occasional bilateral

                                   2   overhead reaching, the record would still support the ALJ’s finding that Plaintiff could perform

                                   3   her past relevant work of department store sales representative. The DOT Listing for department

                                   4   store sales representative requires frequent handling, fingering, and reaching, but does not further

                                   5   define the type of reaching required. See DOT Listing No. 290.477-014. Dr. Sharma limited

                                   6   Plaintiff to occasional overhead reaching and Defendant cites Gutierrez v. Colvin, for the

                                   7   proposition that it is common sense knowledge that one can work as a cashier, or department store

                                   8   sales representative, without engaging in frequent overhead reaching. 844 F.3d 804, 808–09 (9th

                                   9   Cir. 2016).

                                  10          The Court is not persuaded that the ALJ’s error in rejecting the limitation of occasional

                                  11   overhead reaching was not material to his finding that Plaintiff could perform her past work as a

                                  12   department store sales representative.
Northern District of California
 United States District Court




                                  13          The ALJ may rely on an impartial vocational expert to provide testimony about jobs
                                              the applicant can perform despite his or her limitations. The Dictionary of
                                  14
                                              Occupational Titles (“Dictionary”), a resource compiled by the Department of Labor
                                  15          that details the specific requirements for different occupations, guides the analysis.
                                              If the expert’s opinion that the applicant is able to work conflicts with, or seems to
                                  16          conflict with, the requirements listed in the Dictionary, then the ALJ must ask the
                                              expert to reconcile the conflict before relying on the expert to decide if the claimant
                                  17          is disabled.
                                  18   Gutierrez v. Colvin, 844 F.3d 804, 806–07 (9th Cir. 2016). In Gutierrez, the vocational expert
                                  19   opined that the claimant could work as a cashier based on the proposed RFC, which included the
                                  20   inability to reach above shoulder level. Id. at 807. On appeal, the claimant argued that because
                                  21   the DOT definition “specifies that cashiers must engage in frequent ‘reaching,’ the ALJ erred at
                                  22   step five by not asking the expert more specific questions regarding her ability to perform the job
                                  23   given that she can’t reach overhead with her right arm.” Id. The Ninth Circuit rejected this
                                  24   argument and held that the ALJ’s step five finding was supported by substantial evidence:
                                  25
                                              [T]he ALJ didn’t err because there was no apparent or obvious conflict between the
                                  26          expert’s testimony that [claimant] could perform as a cashier, despite her weight
                                              bearing and overhead reaching limitations with her right arm, and the Dictionary’s
                                  27          general statement that cashiering requires frequent reaching. While “reaching”
                                              connotes the ability to extend one’s hands and arms “in any direction,” . . . not every
                                  28          job that involves reaching requires the ability to reach overhead. Cashiering is a
                                                                                         6
                                           Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 7 of 8




                                              good example.
                                   1

                                   2          According to the Dictionary, “frequent reaching” is required of both cashiers and
                                              stock clerks. But anyone who's made a trip to the corner grocery store knows that
                                   3          while a clerk stocking shelves has to reach overhead frequently, the typical cashier
                                              never has to. To be sure, an ALJ must ask follow up questions of a vocational expert
                                   4          when the expert’s testimony is either obviously or apparently contrary to the
                                              Dictionary, but the obligation doesn’t extend to unlikely situations or circumstances.
                                   5
                                              Had the expert opined that [claimant] could stock shelves or wash windows, the
                                   6          conflict would have been apparent and obvious, and the ALJ would have needed to
                                              follow up with more specific questions. But where the frequency or necessity of a
                                   7          task is unlikely and unforeseeable—as it is with cashiers having to reach overhead—
                                              there’s no similar obligation.
                                   8
                                              Given how uncommon it is for most cashiers to have to reach overhead, we conclude
                                   9
                                              that there was no apparent or obvious conflict between the expert's testimony and the
                                  10          Dictionary. The requirement for an ALJ to ask follow up questions is fact-dependent.
                                              While we acknowledge that there may be exceptional circumstances where cashiers
                                  11          have to reach overhead, this case doesn't present any. Responding to the ALJ’s
                                              hypothetical question that specifically accounted for [claimant’s] limitations, the
                                  12          expert eliminated all jobs that would have required weight bearing and overhead
Northern District of California
 United States District Court




                                              reaching with her right arm, identifying a single job she could perform despite her
                                  13
                                              limitations. The ALJ was entitled to rely on the expert's “experience in job
                                  14          placement” to account for “a particular job’s requirements,” . . . and correctly did so
                                              here.
                                  15
                                       Id. at 808–09 (citations omitted).
                                  16
                                              Here, unlike Gutierrez, the ALJ’s hypothetical question to the vocational expert did not
                                  17
                                       account for Plaintiff’s potential limitations: the issue here is the ALJ’s rejection of the bilateral
                                  18
                                       overhead reaching limitation. Thus, the ALJ could not rely on the expert’s “experience in job
                                  19
                                       placement” because the expert was not asked to use that experience to opine whether a claimant
                                  20
                                       who is limited to only occasional reaching with both arms can perform the department store sales
                                  21
                                       representative position. Further, it is not obvious that a department store sales representative only
                                  22
                                       engages in occasional overhead reaching. (Dkt. No. 24 at 3.) See Lamear v. Berryhill, 865 F.3d
                                  23
                                       1201, 1205 (9th Cir. 2017) (“Contrary to the facts in Gutierrez, we cannot say that, based on
                                  24
                                       common experience, it is likely and foreseeable that an office helper, mail clerk, or parking lot
                                  25
                                       cashier with limitations on his ability to handle, finger and feel with the left hand could perform
                                  26
                                       his duties.”). Thus, the ALJ’s error was not harmless.
                                  27
                                       B. Other Issues
                                  28
                                                                                           7
                                          Case 3:19-cv-07274-JSC Document 25 Filed 02/09/21 Page 8 of 8




                                   1          As the ALJ erred in his weighing of the medical evidence as to the reaching limitation, and

                                   2   as the Court cannot conclude as a matter of law that the error is not material to the ALJ’s step four

                                   3   determination, this action must be remanded. The Court declines to consider Plaintiff’s additional

                                   4   arguments and notes that many of those arguments touch on whether an ALJ can reject the

                                   5   opinions of treating and examining physicians based on the ALJ’s own bare judgment as to what

                                   6   medical findings in the record mean, an issue resolved by this Order.

                                   7                                             CONCLUSION

                                   8          For the reasons stated above, the Court GRANTS Plaintiff’s motion and DENIES

                                   9   Defendant’s cross-motion for summary judgment.

                                  10          This Order disposes of Docket Nos. 18 and 23.

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 9, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
